         Case 4:17-cr-00319-JM Document 51 Filed 04/24/19 Page 1 of 2
                                                             U.S. DISTRICT COURT
                                                        EASTERN DISTRICT OF ARKANSAS
                                                                                  FILED
                         IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS                          APR 2 4 2019
UNITED STATES OF AMERICA

v.
NATHANIEL BURROUGHS

                               SUPERSEDING INFORMATION
THE UNITED STATES ATTORNEY CHARGES THAT:

                                          COUNT ONE

                                        A. THECHARGE

        On or about October 18, 2017, in the Eastern District of Arkansas, the defendant,

                                  NATHANIEL BURROUGHS,

conspired and agreed with MORGAN STEPHEN POOLE to knowingly and intentionally

distribute methamphetamine, a Schedule II controlled substance, in violation of Title 21, United

States Code, Section 84l(a)(l), and in furtherance of the conspiracy committed the following

overt act.

                                         B. OVERTACT

        On or about October 18, 2017, the defendant, NATHANIEL BURROUGHS met with a

third party outside of a restaurant in Conway, Arkansas, and took money from the third party as

payment for methamphetamine.

        All in violation of Title 18, United States Code, Section 371.



                     [END OF TEXT. SIGNATURE PAGE ATTACHED.]
Case 4:17-cr-00319-JM Document 51 Filed 04/24/19 Page 2 of 2




                                 CODY HILAND




                                 MICHAEL GORD
                                 TX Bar Number 00795383
                                 Assistant United States Attorney
                                 Post Office Box 1229
                                 Little Rock, Arkansas 72203
                                 Telephone: (501) 340-2600
                                 E-Mail: michael.gordon@usdoj.gov
